Citation Nr: 0201065	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  91-50 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
disability of the right foot and ankle, currently classified 
as right ankle fracture, status post open reduction and 
internal fixation.

2.  Entitlement to a rating in excess of 30 percent for 
disability of the left foot and ankle, currently classified 
as hallux fracture, status post open reduction and internal 
fixation, and arthroplasty resection of the second and third 
toes with deformity and fixation.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a February 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  When the case was most 
recently before the Board in June 1997, it was remanded for 
further action by the RO.  The case was returned to the Board 
in November 2001.


REMAND

By rating decision of March 1989, the veteran was granted 
service connection for left ankle and foot disability and for 
right ankle and foot disability.  The left ankle and foot 
disability was assigned a 30 percent rating under a 
diagnostic code for rating ankylosis of an ankle, while the 
right ankle and foot disability was assigned a 20 percent 
rating under the same diagnostic code.  In the February 1991 
rating decision on appeal, the RO continued the assigned 
evaluation of 30 percent for the left ankle and foot 
disability, but determined that the veteran's right ankle and 
foot disability should be rated by analogy under a diagnostic 
code for rating claw foot and granted an increased evaluation 
of 30 percent under this diagnostic code.

In an August 1995 rating decision, the RO denied entitlement 
to a total rating based upon unemployability due to service-
connected disabilities but did not address whether a higher 
schedular rating was warranted for the veteran's service-
connected disabilities.  Never the less, in this rating 
decision, the RO reclassified the service-connected 
disabilities as follows:  right ankle fracture, status post 
open reduction and internal fixation; and left hallux 
fracture, status post open reduction and internal fixation, 
and arthroplasty resection of the second and third toes with 
deformity and fixation.  The RO omitted the service-connected 
right foot disability and the service-connected left ankle 
disability in the classification of the service-connected 
disabilities.  This appears to have been inadvertent since 
there is no indication in the rating decision that the RO 
intended to sever service connection for these disabilities 
or that it was even considering whether the schedular 
evaluations for the service-connected disabilities should be 
changed. 

In the June 1997 remand the Board noted that the foot and 
ankle components of each of the service-connected 
disabilities involved separate anatomical areas and separate 
functions.  Therefore, the Board instructed the RO to 
separately rate the service-connected right ankle disability 
from the service-connected right foot disability, and to 
separately rate the service-connected left ankle disability 
from the service-connected left foot disability.  The RO 
failed to do so.

The Board is obligated to ensure that the RO complies with 
its directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should undertake any development 
it determines to be in order and then 
issue a supplemental statement of the 
case in which it separately rates the 
veteran's service-connected right ankle 
disability from the service-connected 
right foot disability, and separately 
rates the service-connected left ankle 
disability from the service-connected 
left foot disability.  The veteran and 
his representative should then be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran unless he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



